   4:20-cv-03023-JFB-SMB Doc # 27 Filed: 01/12/21 Page 1 of 3 - Page ID # 126




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ALLAN SANDERS,
                        Plaintiff,                                      4:20CV3023
        vs.                                                               ORDER
UNION PACIFIC RAILROAD CO.,
                        Defendant.

       This matter is before the Court on Plaintiff’s Motion to Amend Complaint (Filing No. 22).
For the reasons explained below, the motion will be denied.

                                         BACKGROUND

       Plaintiff filed his Complaint in this matter on February 20, 2020, alleging Defendant
discriminated against him on the basis of disability in violation of the Americans with Disabilities
Act, 42 U.S.C § 12101 et seq. (“ADA”). (Filing No. 1.) The Court entered the Final Progression
Order on April 16, 2020, setting June 5, 2020 as the deadline for filing motions to amend pleadings
or add parties. (Filing No. 19.) Plaintiff filed the instant Motion to Amend Complaint on October
5, 2020. (Filing No. 22.)

                                          DISCUSSION

       Under Federal Rule of Civil Procedure 15, a court should grant leave to amend a pleading
freely “when justice so requires.” Fed. R. Civ. P. 15. However, there is no absolute right to amend.
Denial of leave to amend “may be justified by undue delay, bad faith on the part of the moving
party, futility of the amendment or unfair prejudice to the opposing party.” U.S. ex rel. Joshi v. St.
Luke's Hosp., Inc., 441 F.3d 552, 557 (8th Cir.2006) (quotation omitted). Moreover, “[i]f a party
files for leave to amend outside of the court's scheduling order, the party must show cause to
modify the schedule.” Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008) (citation
omitted). “The primary measure of good cause is the movant's diligence in attempting to meet the
order’s requirements.” Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 948 (8th Cir. 2012)
(quotation omitted). “[I]f the reason for seeking the amendment is apparent before the deadline
    4:20-cv-03023-JFB-SMB Doc # 27 Filed: 01/12/21 Page 2 of 3 - Page ID # 127




and no offsetting factors appear, the Rule 16 deadline must govern.” Financial Holding Corp. v.
Garnac Grain Co., 127 F.R.D. 165, 166 (W.D. Mo. 1989).

        Plaintiff seeks leave to amend his Complaint to add allegations that Defendant
discriminated against him by requiring him to take a stress test and then pay for it. Plaintiff
acknowledges his motion to amend was filed after the deadline set out in the progression order.
However, Plaintiff contends there is good cause to amend out of time because he did not learn he
underwent the stress test and was required to pay for it until August 25, 2020, when Plaintiff
deposed Defendant’s chief medical officer.

        Defendant maintains the motion should be denied because Plaintiff did not exercise
diligence in seeking to amend. Defendant contends Plaintiff should have realized he underwent a
stress test and paid for it at the time he filed his Complaint. Defendant argues it would be
prejudiced by the amendment because it has already taken Plaintiff’s deposition and written
discovery closed on October 16, 2020. Defendant asserts that if Plaintiff is permitted to amend, it
will have to re-open Plaintiff’s deposition and seek additional written discovery. Defendant further
argues Plaintiff’s proposed amendment is futile because the ADA does not require employers to
pay for fitness for duty testing upon an employee’s return to work after medical leave.

        Having considered the matter, the Court finds Plaintiff has not shown good cause for
amendment. Plaintiff’s motion was not filed until four months after the expiration of the motion
to amend deadline. Plaintiff contends an amendment out of time should be allowed because he did
not realize he underwent a stress test and paid for it until Defendant’s chief medical officer was
deposed. However, Plaintiff has not explained why he did not know that he, himself, underwent this
testing and paid for it at the time he instituted this lawsuit. It seems to the Court that this is the type of
information Plaintiff should have been aware of or, at the very least, learned through reasonable
investigation before the expiration of the motion to amend deadline. If amendment were allowed at
this time, Defendant would have to incur additional discovery costs through the re-opening of
Plaintiff’s deposition and possible additional written discovery. Because Plaintiff has not shown
diligence in meeting the deadline to amend pleadings, his motion will be denied.1


1
 Defendant also argues amendment would be futile because the ADA does not require employers to pay
for fitness for duty testing upon an employee’s return to work. Moreover, Defendant contends amendment
should be denied because Plaintiff did not comply with NECivR 7.1(a)(1)(A) by filing a motion with a

                                                      2
   4:20-cv-03023-JFB-SMB Doc # 27 Filed: 01/12/21 Page 3 of 3 - Page ID # 128




       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion to Amend Complaint (Filing No. 22) is denied.

       Dated this 12th day of January, 2021.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




separate brief. Because the Court finds Plaintiff did not act diligently in seeking amendment, these
arguments will not be addressed.

                                                 3
